DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claim 4 is objected to because of the following informalities: in line 8, a comma or semi-colon is necessary at the end of the line after “component”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pal et al. (“Pal” US 20040082884).
	Regarding claims 1 and 3, Pal discloses an ultrasonic energy delivery device configured to delivery ultrasonic energy to a musculoskeletal tissue site (abstract), the device comprising:
(claim 1) a single component comprising a horn (64) configured to receive energy generated by a transducer (60) and a precipitation-hardened stainless steel needle (11) (probe 11 is considered a needle because is defined by Merriam-Webster as “a slender hollow instrument for introducing material into or removing material from the body”, and probe 11 is designed for “coring” which comprises taking a core of tissue from the body via the lumen of the needle, thus the probe 11 is considered a needle) (see Figs. 7a-b for a variety of hollow annular coring needles) ([0036] discloses the material as a hardened stainless In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.); and
	(claim 3) wherein the horn includes a tip portion that has an inwardly slanted portion configured to receive brazing material (see the slanted portion sloping away from the piezoelectric ceramics 88 and 89).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2, 4-6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pal in view of Frankhouser et al. (“Frankhouser” US 20120209303).
	Regarding claim 2, Pal discloses the device of claim 1, further comprising a processor (91) configured to activate the transducer to delivery ultrasonic energy to debride musculoskeletal tissue ([0030]), but fails to discloses wherein the processor includes stored instructions that when executed cause the device to delivery ultrasonic energy at a frequency selected to debride the musculoskeletal tissue.
	However, Frankhouser discloses an ultrasonic energy device (202) comprising a processor to activate the transducer ([0204]), wherein the processor includes stored instructions that when executed cause the device to delivery ultrasonic energy at a frequency selected to debride the musculoskeletal tissue ([0196]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the stored instructions on the processor as taught by Frankhouser with the device of Pal because it allows the user to track whether the real time data matches the expected data stored on the processor and allows the device to automatically adjust the resonant frequency as needed (Frankhouser, [0196-0197]).  The motivation for the modification is to automatically update the particular parameters of the device (Frankhouser, [0204]).
	Regarding claims 4-6 and 8, Pal discloses a system configured to deliver ultrasonic energy to a musculoskeletal tissue site (abstract), the system comprising:
	(claim 4) a processor (91);
	a delivery device comprising:
		a horn (64); and
		a precipitation-hardened stainless steel needle (11) (probe 11 is considered a needle because is defined by Merriam-Webster as “a slender hollow instrument for introducing material into or In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.);
	(claim 5) further comprising a fluid source (108), wherein the delivery device further comprises a fluid delivery conduit (110) for delivering fluid from the fluid source to the musculoskeletal tissue site ([0038]);
	(claim 6) wherein the delivery device further comprises an aspiration conduit configured to remove detritus from the musuloskeletal site (104); and
	(claim 8) wherein the stainless steel needle is a fully hardened hypodermic needle (see Figs. 7a-b, showing the needle 11 as a hypodermic needle having a central lumen for removing tissue ; a fully hardened needle, i.e. martensitic, is necessary for performing the types of functions intended to be performed by the needle 11, such as coring, cutting, hammering, chiseling, and digging);
	but Pal fails to disclose (claim 4) a memory device containing instructions, a processor in communication with the memory device, wherein execution of the instructions by the processor causes the transducer to generate ultrasonic energy at a pre-determined frequency suitable for debriding musculoskeletal tissue.
	However, Frankhouser discloses an ultrasonic energy device (202) comprising a processor to activate the transducer ([0204]), wherein the processor includes stored instructions that when executed cause the device to delivery ultrasonic energy at a frequency selected to debride the musculoskeletal tissue ([0196]).
	It would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to combine the stored instructions on the processor as taught by Frankhouser with the device of Pal because it allows the user to track whether the real time data matches the expected data stored on the processor and allows the device to automatically adjust the resonant frequency as needed (Frankhouser, [0196-0197]).  The motivation for the modification is to automatically update the particular parameters of the device (Frankhouser, [0204]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pal in view of Frankhouser as applied to claim 4 above, and further in view of Desinger (US 20020007200).
	Regarding claim 7, Pal in view of Frankhouser discloses the system of claim 4, wherein the delivery device includes a housing (15), but fails to disclose the housing having a clear portion.
	However, Desinger discloses an ultrasonic energy delivery system comprising a housing (14) having a clear portion ([0033]; “transparent”).
	It would have been obvious to combine the housing comprising a clear portion as taught by Desinger with the system of Pal in view of Frankhouser because it allows for an interior view of the housing (Desinger, [0033]).  The motivation for the modification would have been to allow the user to see inside the housing to determine if the device needs cleaning or repair without having to open the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771